Order reversed, with ten dollars costs and disbursements, and demurrer overruled, and defendant’s motion for judgment on the counterclaim granted, with ten dollars costs, with leave to plaintiff to withdraw the demurrer and reply within twenty days on payment of ten dollars costs, upon the ground that the counterclaim does “ tend, in some way, to diminish or defeat the plaintiff’s recovery,” as required by section 501 of the Code of Civil Procedure. Mills, Putnam and Kelly, JJ., concur; Jenks, P. J., and Jaycox, J., vote to affirm.